DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/04/2022 is acknowledged. Claims 17, 28, 29-34, 41 and 44 are amended. Claims 17 and 26-44 are pending. 

Objections/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 17 for informalities is withdrawn in response to Applicant’s amendment of the claim to delete the extra listing of “physical therapies” in line 8.
The objection of claims 28-34, 41 and 44 is withdrawn in response to Applicant’s amendment of the claims to recite “SEQ ID NO: X”, which is the standard way of writing sequence identifiers.

Claim Rejections - 35 USC § 112(d)
Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim Rejections - 35 USC § 103
The rejection of claims 17, 36, 43 and 44 under 35 U.S.C. 103 as being unpatentable over Robitaille et al. (WO 2017/077380, effectively filed 3 November 2015—on IDS filed 03/31/2021) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended independent claim 17 as suggested at the paragraph bridging pages 7-8 of the Office action mailed 11/05/2021. The prior art of Robitaille et al. does not teach or suggest that both a physical therapy and a drug are administered in combination with plasminogen. 

Double Patenting
The rejection of claims 17, 36, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,129,880 in view of in view of Izenberg et al. (Semin Neruol 2015; 35: 424-430—of record) is withdrawn in response to Applicant’s amendment. The patented claims in combination with Izenberg et al. do not teach or suggest that both a physical therapy and a drug are administered in combination with plasminogen.

and a drug are administered in combination with plasminogen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17 and dependents, the applied prior art does not teach or suggest that both a physical therapy and a drug are administered in combination with plasminogen to treat or repair diabetic nerve injury. Further, regarding claim 26 and dependents, the applied prior art does not teach or suggest local administration to treat or repair diabetic nerve injury. In addition, Jian-Xing Ma (PGPUB 20050250694—hereafter “Ma”) does not teach administration of a plasminogen comprising SEQ ID NO: 14. In addition, Aggarwal et al. (20070185017) do not teach or suggest combination therapy to treat or repair diabetic nerve injury.
Regarding claim 38, SEQ ID NO: 2 contains 719 amino acids, thus a polypeptide having 80% sequence identity with SEQ ID NO: 2 would still require about 633 amino acids remain unchanged, which is far more than the 228 total amino acids recited in SEQ ID NO: 14. In other words, the plasminogen recited in claim 38 can encompass SEQ ID NO: 14 and differ by up to 20% from SEQ ID NO: 2. Regarding claim 41, SEQ ID NO: 6 contains a total of 714 amino acids, thus a polypeptide having 80% sequence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 17 and 26-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649